DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 16/680,065 filed on 11/11/2019.
Claims 1-10 are currently pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Jeffrey Chalhoub.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 11, 2019 and June 17, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a driving unit (200)” in claims 1, 9-10,
“a subject identification storage unit (400)” in claims 1, 5, and 7,
“an information obtaining unit (500)” in claims 1, and 3-5,
“a control unit (900)” in claim 1, and 8-10,
“a forward information obtaining unit (510)” in claims 4-7, and
“a backward information obtaining unit (520)” in claims 4-7.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a driving unit (200) configured with a motor and wheels for driving, and coupled to the cart body” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of driving “for moving the cart body 100, and is provided with wheels for moving the cart body 100 in a lower part or lateral part of the storage unit”. There is no disclosure of any particular structure, either explicitly or inherently, to drive. The use of “for moving the cart body 100, and is provided with wheels for moving the cart body 100 in a lower part or lateral part of the storage unit” is not adequate structure for performing the driving function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “an identification unit (300) provided with identification information” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of “the identification information may be information that is transmitted through communication, or may be provided in various forms such as information obtained from an image, etc. The information that is transmitted over communication may be a unique identifier of a communication device”. There is no disclosure of any particular structure, either explicitly or inherently, of the identification unit. The use of “the identification information may be information that is transmitted through communication, or may be provided in various forms such as information obtained from an image, etc. The information that is transmitted over communication may be a unique identifier of a communication device” is not adequate structure for performing the function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a subject identification storage unit (400) for storing identification information on the leading subject” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of storing identification information “for recognizing a leading subj etc., a following subject, or a leading subject and a following subject, and the information may be directly stored, or stored by obtaining information required for recognizing the following subject through the information obtaining unit 500”. There is no disclosure of any particular structure, either explicitly or inherently, to store identification information. The use of “for recognizing a leading subj etc., a following subject, or a leading subject and a following subject, and the information may be directly stored, or stored by obtaining information required for recognizing the following subject through the information obtaining unit 500” is not adequate structure for performing the storing function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “an information obtaining unit (500) obtaining surrounding information” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of obtaining surrounding information and “identification information stored in the subject identification storage unit 400, and obtains surrounding information required for planning a movement trajectory of the cart having the leading and following function so as to avoid collisions”. There is no disclosure of any particular structure, either explicitly or inherently, to obtain surrounding/identification information. The use of “identification information stored in the subject identification storage unit 400, and obtains surrounding information required for planning a movement trajectory of the cart having the leading and following function so as to avoid collisions” is not adequate structure for performing the obtaining function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which acquiring structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a control unit (900): controlling the driving unit (200) to follow the leading subject by planning a movement trajectory on the basis of the identification information on the leading subject” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of following the leading subject by “using driving modes including: a stop mode stopping at a given maximum velocity and maintaining a stop state; a standby mode stopping at a predetermined acceleration and maintaining a stop state; a tracking mode following the planned movement trajectory according to a preset operation method; and a following mode following the leading subject while maintaining a distance D with the leading subject”. There is no disclosure of any particular structure, either explicitly or inherently, to use driving modes. The use of “using driving modes including: a stop mode stopping at a given maximum velocity and maintaining a stop state; a standby mode stopping at a predetermined acceleration and maintaining a stop state; a tracking mode following the planned movement trajectory according to a preset operation method; and a following mode following the leading subject while maintaining a distance D with the leading subject” is not adequate structure for performing the using function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a forward information obtaining unit (510) obtaining forward information” in claim 4 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of obtaining forward information and “may determine identification information on the leading subject, obtain state information on the leading subject, and use the obtained information for collecting information for preventing collision on the basis of surrounding environmental information”. There is no disclosure of any particular structure, either explicitly or inherently, to obtain forward information. The use of “may determine identification information on the leading subject, obtain state information on the leading subject, and use the obtained information for collecting information for preventing collision on the basis of surrounding environmental information” is not adequate structure for performing the obtaining function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a backward information obtaining unit (520) obtaining backward information” in claim 4 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of obtaining backward information and “may determine identification information on the following subject, and may use the determined information for determining whether or not the following subject is following”. There is no disclosure of any particular structure, either explicitly or inherently, to obtain backward information. The use of “may determine identification information on the following subject, and may use the determined information for determining whether or not the following subject is following” is not adequate structure for performing the obtaining function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 2-10 are also rejected due to their dependency on claim 1.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions of, for example, storing identification information on the leading subject in claim 1. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Claims 2-10 are also rejected due to their dependency on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Examiner Note: 
The examiner is interpreting the cart to be considered a vehicle based on the vehicular features of the cart such as a driving unit configured with a motor and wheels for driving and a control unit controlling the driving unit. Furthermore, the examiner is interpreting both the backward and forward information obtaining units to be the lead vehicle device computer and following vehicle device computer based on their ability to receive information from sensors and cameras that are interpreted to be typically placed on both the front and back of the leading/following vehicles.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (U.S. Pub. No. 2018/0113477 A1) in view of Sangha (WO 2017022881 A1).

Regarding Claim 1:
Rodriguez teaches:
A cart having a leading and following function, wherein the cart having the leading and following function (1000) follows a leading subject, the cart comprising:, (“According to one embodiment of the present invention, a method of providing navigation assistance to a designated lead vehicle and at least one associated following vehicle to a final destination along a route while maintaining a set distance between the lead vehicle and the at least one associated following vehicle is disclosed.” (Rodriguez: Summary – 17th paragraph))
an identification unit (300) provided with identification information; a subject identification storage unit (400) for storing identification information on the leading subject, a following subject, or the leading subject and the following subject;, (“The navigation assistance program 66 then receives an identification of the following vehicles to be associated with the lead vehicle and the final destination (step 104). The identification of the following vehicles may include the phone number of a mobile device in the following vehicle, the following vehicles' license plates, which uniquely identifies the make, the model, and the year, the VIN number, and other information which is available from the Department of Motor Vehicles (DMV) in a database, such as databases 67 a-67 n. Step 104 is repeated for all of the following vehicles to be registered with the lead vehicle to register all of the vehicles to be associated with the route to the destination.” (Rodriguez: Detailed Description – 37th paragraph, FIG. 1, 2) Examiner Note: The examiner is interpreting the navigation assistance program to play the role of both the identification unit and subject identification storage unit in this case based on its ability to receive identification information of vehicles and retrieve stored information of the vehicles in a database.)
an information obtaining unit (500) obtaining surrounding information;, (“The following vehicle device computer 54 may receive information from cameras and/or sensors of the following vehicle regarding the surroundings of the following vehicle.” (Rodriguez: Detailed Description – 29th paragraph, FIG. 1))
to follow the leading subject, (“a designated lead vehicle and at least one associated following vehicle” (Rodriguez: Summary – 17th paragraph))
by planning a movement trajectory, (“determines or receives from another system, a route of travel from a starting point to the final destination for the lead vehicle and the following vehicles to travel on” (Rodriguez: Detailed Description – 41st paragraph))
on the basis of the identification information on the leading subject,, (“identification of the following vehicles to be associated with the lead vehicle” (Rodriguez: Detailed Description – 37th paragraph))
state information on the leading subject,, (“The data from the following vehicles may also include, but is not limited to, real-time speed of the lead vehicle and the associated following vehicles, direction, position along the route to the final destination, and speed of other vehicles on the route from sensors associated with the vehicles.” (Rodriguez: Detailed Description – 47th paragraph))
and surrounding environmental information, which are determined from information obtained by the information obtaining unit (500),, (“The following vehicle device computer 54 may receive information from cameras and/or sensors of the following vehicle regarding the surroundings of the following vehicle.” (Rodriguez: Detailed Description – 29th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the following vehicle device computer 54 to be the information obtaining unit in this case.)
when the identification information on the leading subject is stored in the subject identification storage unit (400);, (“The navigation assistance program 66 then receives an identification of the following vehicles to be associated with the lead vehicle and the final destination (step 104). The identification of the following vehicles may include the phone number of a mobile device in the following vehicle, the following vehicles' license plates, which uniquely identifies the make, the model, and the year, the VIN number, and other information which is available from the Department of Motor Vehicles (DMV) in a database, such as databases 67 a-67 n.” (Rodriguez: Detailed Description – 37th paragraph, FIG. 1, 2) Examiner Note: The examiner is interpreting the navigation assistance program to be an identification storage unit and store identification information based on its ability to receive identification information and its implicit connection to the network 50 (and therefore databases 67) as shown in FIG. 1.)
to decrease in velocity or stop, (“the method of the present invention could be used to help non-motor vehicles or large groups of people traveling together to avoid separation when walking around in crowded unfamiliar cities. Mobile devices could be leveraged to make sure that crosswalks and intersections are clear for the entire group to pass and can make sure that if anyone were to get too far from the leader, then the leader can receive an alert to stop and make sure they let the others catch up” (Rodriguez: Detailed Description – 59th paragraph))
when the identification information on the following subject is stored in the subject identification storage unit (400),, (“The navigation assistance program 66 then receives an identification of the following vehicles to be associated with the lead vehicle and the final destination (step 104). The identification of the following vehicles may include the phone number of a mobile device in the following vehicle, the following vehicles' license plates, which uniquely identifies the make, the model, and the year, the VIN number, and other information which is available from the Department of Motor Vehicles (DMV) in a database, such as databases 67 a-67 n.” (Rodriguez: Detailed Description – 37th paragraph, FIG. 1, 2) Examiner Note: The examiner is interpreting the navigation assistance program to be an identification storage unit and store identification information based on its ability to receive identification information and its implicit connection to the network 50 (and therefore databases 67) as shown in FIG. 1.)
when the identification information on the following subject is not detected, (”The navigation assistance program 66 then receives an identification of the following vehicles to be associated with the lead vehicle” (Rodriguez: Detailed Description – 37th paragraph, FIG. 1))
by the information obtaining unit (500),, (“The following vehicle device computer 54” (Rodriguez: Detailed Description – 29th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the following vehicle device computer 54 to be the information obtaining unit in this case.)
or when the identification information on the following subject is not detected, (”The navigation assistance program 66 then receives an identification of the following vehicles to be associated with the lead vehicle” (Rodriguez: Detailed Description – 37th paragraph, FIG. 1))
and a predetermined time has elapsed., (“If the probability determined is less than the threshold (step 208), and therefore there is not sufficient time for the lead vehicle and the following vehicles to traverse the traffic obstacle,” (Rodriguez: Detailed Description – 52nd paragraph, FIG. 3))
Rodriguez does not teach but Sangha teaches:
a cart body (100);, (“a vehicle” (Sangha: Description – 2nd paragraph, FIG. 2, 3, 4))
a driving unit (200) configured with a motor and wheels for driving, and coupled to the cart body (100);, (“a vehicle driving unit 150” (Sangha: Description – 61st paragraph, FIG. 1) Examiner Note: The examiner is interpreting the vehicle driving unit to be coupled to the body and configured with a motor and wheels for driving based on its connection to the power source driver 151 and steering driver 152 in FIG. 1.)
and a control unit (900): controlling the driving unit (200), (“the controller 170 may control the operation of the vehicle 1 to correspond to the input information.” (Sangha: Description – 80th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the controller to control the driving unit based on its direct connection in FIG. 1.)
and controlling the driving unit (200), (“the controller 170 may control the operation of the vehicle 1 to correspond to the input information.” (Sangha: Description – 80th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the controller to control the driving unit based on its direct connection in FIG. 1.)
and when a distance with the following subject becomes equal to or greater than a specific distance,, (“The distance G2 between the follower vehicle 1213, the distance G3 between the follower vehicle 1213 and the follower vehicle 1214, and the distance G4 between the follower vehicle 1214 and the vehicle 1 may be calculated. In this case, the distances between the vehicles G1, G2, G3, and G4 may all be equal to or greater than a preset safety distance” (Sangha: Description – 252nd paragraph, FIG. 1, 13))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Rodriguez with these above aforementioned teachings from Sangha in order to create a safe and user-friendly cart navigation system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Rodriguez’s traffic navigation system for a lead vehicle and associated following vehicles with Sangha’s vehicle and control method in order to “increase the safety and convenience of the user using the vehicle” (Sangha: Description – 4th paragraph). Doing so, “the driver's convenience can be increased, and the efficiency of transportation can be increased” (Sangha: Description – 7th paragraph), therefore promoting a safer, more efficient, and user-friendly navigation system.
Regarding Claim 2:
Rodriguez in view of Sangha as shown in the rejection above, discloses the limitations of claim 1. Rodriguez further teaches:
The cart having the leading and following function of claim 1, wherein the state information includes distance information and posture information on the movement trajectory,, (“The data from the following vehicles may also include, but is not limited to, real-time speed of the lead vehicle and the associated following vehicles, direction, position along the route to the final destination, and speed of other vehicles on the route from sensors associated with the vehicles.” (Rodriguez: Detailed Description – 47th paragraph))
[…] and the environmental information includes […], (“The following vehicle device computer 54 may receive information from cameras and/or sensors of the following vehicle regarding the surroundings of the following vehicle.” (Rodriguez: Detailed Description – 29th paragraph, FIG. 1))
[…] static obstacle information and dynamic obstacle information., (“data regarding road conditions and obstacles detected on the route” (Rodriguez: Summary – 17th paragraph))
Regarding Claim 3:
Rodriguez in view of Sangha as shown in the rejection above, discloses the limitations of claim 1. Rodriguez further teaches:
The cart having the leading and following function of claim 1, wherein the information obtaining unit (500) obtains the state information, environmental information, or the state information and the environmental information., (“The following vehicle device computer 54 may receive information from cameras and/or sensors of the following vehicle regarding the surroundings of the following vehicle.” (Rodriguez: Detailed Description – 29th paragraph, FIG. 1) Rodriguez continues by including the state information and states “The data from the following vehicles may also include, but is not limited to, real-time speed of the lead vehicle and the associated following vehicles, direction, position along the route to the final destination, and speed of other vehicles on the route from sensors associated with the vehicles.” (Rodriguez: Detailed Description – 47th paragraph) Examiner Note: The examiner is interpreting the following vehicle device computer 54 to be the information obtaining unit in this case.)
Regarding Claim 4:
Rodriguez in view of Sangha as shown in the rejection above, discloses the limitations of claim 1. Rodriguez further teaches:
The cart having the leading and following function of claim 1, wherein the information obtaining unit (500) includes:, (“The following vehicle device computer 54” (Rodriguez: Detailed Description – 29th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the following vehicle device computer 54 to be the information obtaining unit in this case.)
[…] a forward information obtaining unit (510) obtaining forward information; and a backward information obtaining unit (520) obtaining backward information., (“The lead vehicle device computer 52 may receive information from cameras and/or sensors of the lead vehicle” (Rodriguez: Detailed Description – 28th paragraph, FIG. 1) Rodriguez further includes the following vehicles’ information obtaining units and states “The following vehicle device computer 54 may receive information from cameras and/or sensors of the following vehicle” (Rodriguez: Detailed Description – 29th paragraph, FIG. 1))
Regarding Claim 5:
Rodriguez in view of Sangha as shown in the rejection above, discloses the limitations of claim 4. Rodriguez further teaches:
The cart having the leading and following function of claim 4, wherein the information obtaining unit (500) determines, (“The following vehicle device computer 54 may receive” (Rodriguez: Detailed Description – 29th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the following vehicle device computer 54 to be the information obtaining unit in this case.)
[…] the identification information on the leading subject to be stored in the subject identification storage unit (400) […], (“The navigation assistance program 66 then receives an identification of the following vehicles to be associated with the lead vehicle and the final destination (step 104). The identification of the following vehicles may include the phone number of a mobile device in the following vehicle, the following vehicles' license plates, which uniquely identifies the make, the model, and the year, the VIN number, and other information which is available from the Department of Motor Vehicles (DMV) in a database, such as databases 67 a-67 n.” (Rodriguez: Detailed Description – 37th paragraph, FIG. 1, 2) Examiner Note: The examiner is interpreting the navigation assistance program to be an identification storage unit and store identification information based on its ability to receive identification information and its implicit connection to the network 50 (and therefore databases 67) as shown in FIG. 1.)
[…] from information obtained by the forward information obtaining unit (510), […], (“The lead vehicle device computer 52 may receive information from cameras and/or sensors of the lead vehicle” (Rodriguez: Detailed Description – 28th paragraph, FIG. 1) Rodriguez further includes the following vehicles’ information obtaining units and states “The following vehicle device computer 54 may receive information from cameras and/or sensors of the following vehicle” (Rodriguez: Detailed Description – 29th paragraph, FIG. 1))
[…] and determines the identification information on the following subject to be stored in the subject identification storage unit (400) […], (“The navigation assistance program 66 then receives an identification of the following vehicles to be associated with the lead vehicle and the final destination (step 104). The identification of the following vehicles may include the phone number of a mobile device in the following vehicle, the following vehicles' license plates, which uniquely identifies the make, the model, and the year, the VIN number, and other information which is available from the Department of Motor Vehicles (DMV) in a database, such as databases 67 a-67 n.” (Rodriguez: Detailed Description – 37th paragraph, FIG. 1, 2) Examiner Note: The examiner is interpreting the navigation assistance program to be an identification storage unit and store identification information based on its ability to receive identification information and its implicit connection to the network 50 (and therefore databases 67) as shown in FIG. 1.)
[…] from information obtained by the backward information obtaining unit (520)., (“The lead vehicle device computer 52 may receive information from cameras and/or sensors of the lead vehicle” (Rodriguez: Detailed Description – 28th paragraph, FIG. 1) Rodriguez further includes the following vehicles’ information obtaining units and states “The following vehicle device computer 54 may receive information from cameras and/or sensors of the following vehicle” (Rodriguez: Detailed Description – 29th paragraph, FIG. 1))
Regarding Claim 6:
Rodriguez in view of Sangha as shown in the rejection above, discloses the limitations of claim 4. Rodriguez further teaches:
The cart having the leading and following function of claim 4, wherein the forward information obtaining unit (510) and the backward information obtaining unit (520) are respectively provided with a camera or a vision sensor., (“the sensors and cameras, which are commonly provided as standard features on most vehicles are leveraged, when available, from the following vehicles and the lead vehicle as another source of information” (Rodriguez: Detailed Description – 47th paragraph) Examiner Note: The examiner is interpreting the sensors and cameras on the lead and following vehicles to be forward and backward information obtaining units.)
Regarding Claim 7:
Rodriguez in view of Sangha as shown in the rejection above, discloses the limitations of claim 6. Rodriguez further teaches:
The cart having the leading and following function of claim 6, wherein the forward information obtaining unit (510) determines, (“The lead vehicle device computer 52 may receive information from cameras and/or sensors of the lead vehicle” (Rodriguez: Detailed Description – 28th paragraph, FIG. 1) Rodriguez further includes the following vehicles’ information obtaining units and states “The following vehicle device computer 54 may receive information from cameras and/or sensors of the following vehicle” (Rodriguez: Detailed Description – 29th paragraph, FIG. 1))
[…] the identification information on the leading subject to be stored in the subject identification storage unit (400) […], (“The navigation assistance program 66 then receives an identification of the following vehicles to be associated with the lead vehicle and the final destination (step 104). The identification of the following vehicles may include the phone number of a mobile device in the following vehicle, the following vehicles' license plates, which uniquely identifies the make, the model, and the year, the VIN number, and other information which is available from the Department of Motor Vehicles (DMV) in a database, such as databases 67 a-67 n.” (Rodriguez: Detailed Description – 37th paragraph, FIG. 1, 2) Examiner Note: The examiner is interpreting the navigation assistance program to be an identification storage unit and store identification information based on its ability to receive identification information and its implicit connection to the network 50 (and therefore databases 67) as shown in FIG. 1.)
[…] from the information obtained by the forward information obtaining unit (510), and the backward information obtaining unit (520) determines […], (“The lead vehicle device computer 52 may receive information from cameras and/or sensors of the lead vehicle” (Rodriguez: Detailed Description – 28th paragraph, FIG. 1) Rodriguez further includes the following vehicles’ information obtaining units and states “The following vehicle device computer 54 may receive information from cameras and/or sensors of the following vehicle” (Rodriguez: Detailed Description – 29th paragraph, FIG. 1))
[…] the identification information on the following subject to be stored in the subject identification storage unit (400) […], (“The navigation assistance program 66 then receives an identification of the following vehicles to be associated with the lead vehicle and the final destination (step 104). The identification of the following vehicles may include the phone number of a mobile device in the following vehicle, the following vehicles' license plates, which uniquely identifies the make, the model, and the year, the VIN number, and other information which is available from the Department of Motor Vehicles (DMV) in a database, such as databases 67 a-67 n.” (Rodriguez: Detailed Description – 37th paragraph, FIG. 1, 2) Examiner Note: The examiner is interpreting the navigation assistance program to be an identification storage unit and store identification information based on its ability to receive identification information and its implicit connection to the network 50 (and therefore databases 67) as shown in FIG. 1.)
[…] from information obtained by the backward information obtaining unit (520)., (“The lead vehicle device computer 52 may receive information from cameras and/or sensors of the lead vehicle” (Rodriguez: Detailed Description – 28th paragraph, FIG. 1) Rodriguez further includes the following vehicles’ information obtaining units and states “The following vehicle device computer 54 may receive information from cameras and/or sensors of the following vehicle” (Rodriguez: Detailed Description – 29th paragraph, FIG. 1))

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (U.S. Pub. No. 2018/0113477 A1) in view of Sangha (WO 2017022881 A1) in further view of Lutz (DE 102015225238 A1).

Regarding Claim 8:
Rodriguez in view of Sangha as shown in the rejection above, discloses the limitations of claim 1. Rodriguez further teaches:
[…] a trajectory of the leading subject on the basis of a position and a direction of the cart having the leading and following function and a position and a direction of the leading subject […], (“The data from the following vehicles may also include, but is not limited to, real-time speed of the lead vehicle and the associated following vehicles, direction, position along the route to the final destination, and speed of other vehicles on the route from sensors associated with the vehicles.” (Rodriguez: Detailed Description – 47th paragraph))
Rodriguez does not teach but Sangha teaches:
The cart having the leading and following function of claim 1, wherein the control unit (900) estimates, (“the controller 170 may control the operation of the vehicle 1 to correspond to the input information.” (Sangha: Description – 80th paragraph, FIG. 1))
[…] by using interpolation, […], (“Interpolation” (Sangha: Description – 170th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Rodriguez with these above aforementioned teachings from Sangha in order to create a safe and user-friendly cart navigation system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Rodriguez’s traffic navigation system for a lead vehicle and associated following vehicles with Sangha’s vehicle and control method in order to “increase the safety and convenience of the user using the vehicle” (Sangha: Description – 4th paragraph). Doing so, “the driver's convenience can be increased, and the efficiency of transportation can be increased” (Sangha: Description – 7th paragraph), therefore promoting a safer, more efficient, and user-friendly navigation system.
Rodriguez in view of Sangha does not teach but Lutz teaches:
[…] and plans the movement trajectory of the cart having the leading and following function to follow the trajectory., (“a scout trajectory is generated for a scout vehicle. The scout vehicle is guided along an actual trajectory, whereby the actual trajectory of the scout vehicle and scout environment data are detected by means of scout sensors. A target trajectory is generated for the follower vehicle” (Lutz: Description – 10th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Rodriguez in view of Sangha with these above aforementioned teachings from Lutz in order to create an efficient and safe cart navigation system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Rodriguez’s traffic navigation system for a lead vehicle and associated following vehicles with Lutz’s method and system for automatically controlling a follower vehicle with a scout vehicle in order to “to increase efficiency and safety in transport and logistics, especially in the transport of goods, but also in the passenger transport industry” (Lutz: Description – 2nd paragraph). Combining both Rodriguez and Lutz would introduce “a high degree of redundancy” (Lutz: Description – 2nd paragraph), therefore creating a safer navigation system and transportation model.
Regarding Claim 9:
Rodriguez in view of Sangha as shown in the rejection above, discloses the limitations of claim 1. Rodriguez further teaches:
[…] a tracking mode following the planned movement trajectory according to a preset operation method; […], (“The navigation assistance program 66 assists in tracking movement of two or more vehicles registered with one vehicle designated as the lead vehicle and the other vehicles registered as following the lead vehicle in driving to a common destination. The navigation assistance program 66 tracks and keeps the multiple vehicles in a specific relationship to the lead vehicle going through traffic conditions or obstacles such as traffic lights, intersections with stop signs, merging onto other roads, and other traffic obstacles such as road construction.” (Rodriguez: Detailed Description – 33rd paragraph, FIG. 1) Examiner Note: The examiner is interpreting the navigation assistance program to be able to activate a tracking mode based on its ability to track movement of two or more vehicles registered with one vehicle designated as the lead vehicle and the other vehicles registered as following the lead vehicle.)
[…] and a following mode following the leading subject while maintaining a distance (D) with the leading subject, […], (“navigation assistance to a designated lead vehicle and at least one associated following vehicle to a final destination along a route while maintaining a set distance between the lead vehicle and the at least one associated following vehicle” (Rodriguez: Summary – 17th paragraph) Examiner Note: The examiner is interpreting the navigation assistance system to be able to activate a following mode based on its ability to enable at least one vehicle to follow a lead vehicle to travel to a final destination.)
[…] the tracking mode, […], (“The navigation assistance program 66 assists in tracking movement of two or more vehicles registered with one vehicle designated as the lead vehicle and the other vehicles registered as following the lead vehicle in driving to a common destination. The navigation assistance program 66 tracks and keeps the multiple vehicles in a specific relationship to the lead vehicle going through traffic conditions or obstacles such as traffic lights, intersections with stop signs, merging onto other roads, and other traffic obstacles such as road construction.” (Rodriguez: Detailed Description – 33rd paragraph, FIG. 1) Examiner Note: The examiner is interpreting the navigation assistance program to be able to activate a tracking mode based on its ability to track movement of two or more vehicles registered with one vehicle designated as the lead vehicle and the other vehicles registered as following the lead vehicle.)
[…] and the following mode., (“navigation assistance to a designated lead vehicle and at least one associated following vehicle to a final destination along a route while maintaining a set distance between the lead vehicle and the at least one associated following vehicle” (Rodriguez: Summary – 17th paragraph) Examiner Note: The examiner is interpreting the navigation assistance system to be able to activate a following mode based on its ability to enable at least one vehicle to follow a lead vehicle to travel to a final destination.)
Rodriguez does not teach but Sangha teaches:
The cart having the leading and following function of claim 1, wherein the control unit (900) controls the driving unit (200), (“the controller 170 may control the operation of the vehicle 1 to correspond to the input information.” (Sangha: Description – 80th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the controller to control the driving unit based on its direct connection in FIG. 1.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Rodriguez with these above aforementioned teachings from Sangha in order to create a safe and user-friendly cart navigation system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Rodriguez’s traffic navigation system for a lead vehicle and associated following vehicles with Sangha’s vehicle and control method in order to “increase the safety and convenience of the user using the vehicle” (Sangha: Description – 4th paragraph). Doing so, “the driver's convenience can be increased, and the efficiency of transportation can be increased” (Sangha: Description – 7th paragraph), therefore promoting a safer, more efficient, and user-friendly navigation system.
Rodriguez in view of Sangha does not teach but Lutz teaches:
[…] by using driving modes including: a stop mode stopping at a given maximum velocity and maintaining a stop state; […], (“If the threshold values are not reached or exceeded, a safe driving mode of the following vehicle is activated according to the invention.” (Lutz: Description – 26th paragraph) Lutz further mentions the safe driving mode as the stop mode and states “In particular, in the safe driving mode, the speed of the vehicle can be reduced, possibly until the vehicle stops at a suitable location.” (Lutz: Description – 26th paragraph) Examiner Note: The examiner is interpreting the safe driving mode to be the stop mode in this case. Furthermore, the examiner is interpreting the exceeded threshold value to be the maximum velocity in this case.)
[…] a standby mode stopping at a predetermined acceleration and maintaining a stop state; […], (“If the threshold values are not reached or exceeded, a safe driving mode of the following vehicle is activated according to the invention.” (Lutz: Description – 26th paragraph) Lutz further mentions the safe driving mode as the standby mode and states “In particular, in the safe driving mode, the speed of the vehicle can be reduced, possibly until the vehicle stops at a suitable location.” (Lutz: Description – 26th paragraph) Examiner Note: The examiner is interpreting the safe driving mode to be the standby mode in this case. Furthermore, the examiner is interpreting the exceeded threshold value to be the predetermined acceleration in this case.)
[…] wherein priorities of the driving modes are in an order of the stop mode, […], (“If the threshold values are not reached or exceeded, a safe driving mode of the following vehicle is activated according to the invention.” (Lutz: Description – 26th paragraph) Lutz further mentions the safe driving mode as the stop mode and states “In particular, in the safe driving mode, the speed of the vehicle can be reduced, possibly until the vehicle stops at a suitable location.” (Lutz: Description – 26th paragraph) Examiner Note: The examiner is interpreting the safe driving mode to be the stop mode in this case. Furthermore, the examiner is interpreting the exceeded threshold value to be the maximum velocity in this case.)
[…] the standby mode, […], (“If the threshold values are not reached or exceeded, a safe driving mode of the following vehicle is activated according to the invention.” (Lutz: Description – 26th paragraph) Lutz further mentions the safe driving mode as the standby mode and states “In particular, in the safe driving mode, the speed of the vehicle can be reduced, possibly until the vehicle stops at a suitable location.” (Lutz: Description – 26th paragraph) Examiner Note: The examiner is interpreting the safe driving mode to be the standby mode in this case. Furthermore, the examiner is interpreting the exceeded threshold value to be the predetermined acceleration in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Rodriguez in view of Sangha with these above aforementioned teachings from Lutz in order to create an efficient and safe cart navigation system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Rodriguez’s traffic navigation system for a lead vehicle and associated following vehicles with Lutz’s method and system for automatically controlling a follower vehicle with a scout vehicle in order to “to increase efficiency and safety in transport and logistics, especially in the transport of goods, but also in the passenger transport industry” (Lutz: Description – 2nd paragraph). Combining both Rodriguez and Lutz would introduce “a high degree of redundancy” (Lutz: Description – 2nd paragraph), therefore creating a safer navigation system and transportation model.
Regarding Claim 10:
Rodriguez in view of Sangha as shown in the rejection above, discloses the limitations of claim 9. Rodriguez further teaches:
[…] when collision with an external obstacle is expected within a designated time, […], (“The navigation assistance program 66 tracks and keeps the multiple vehicles in a specific relationship to the lead vehicle going through traffic conditions or obstacles such as traffic lights, intersections with stop signs, merging onto other roads, and other traffic obstacles such as road construction. The specific relationship is maintained by taking into account input regarding the size of the all of the vehicles (lead and following vehicles) to determine the time required for the lead vehicle and the associated following vehicles required to clear the intersection or other road obstacles” (Rodriguez: Detailed Description – 33rd paragraph) Examiner Note: The examiner is interpreting the time required for the lead vehicle and the associated following vehicles to clear the intersection or other road obstacles to be a designated time.)
[…] from a moment where the following subject is recognized […], (”The navigation assistance program 66 then receives an identification of the following vehicles to be associated with the lead vehicle” (Rodriguez: Detailed Description – 37th paragraph, FIG. 1))
[…] in the tracking mode […], (“The navigation assistance program 66 assists in tracking movement of two or more vehicles registered with one vehicle designated as the lead vehicle and the other vehicles registered as following the lead vehicle in driving to a common destination. The navigation assistance program 66 tracks and keeps the multiple vehicles in a specific relationship to the lead vehicle going through traffic conditions or obstacles such as traffic lights, intersections with stop signs, merging onto other roads, and other traffic obstacles such as road construction.” (Rodriguez: Detailed Description – 33rd paragraph, FIG. 1) Examiner Note: The examiner is interpreting the navigation assistance program to be able to activate a tracking mode based on its ability to track movement of two or more vehicles registered with one vehicle designated as the lead vehicle and the other vehicles registered as following the lead vehicle.)
[…] when the identification information on the leading subject is not detected; […], (“The navigation assistance program 66 then receives an identification of the following vehicles to be associated with the lead vehicle” (Rodriguez: Detailed Description – 37th paragraph, FIG. 1)
[…] and in the following mode when the other modes are not operated, […], (“navigation assistance to a designated lead vehicle and at least one associated following vehicle to a final destination along a route while maintaining a set distance between the lead vehicle and the at least one associated following vehicle” (Rodriguez: Summary – 17th paragraph) Examiner Note: The examiner is interpreting the navigation assistance system to be able to only activate a following mode when the other modes are not operated based on its ability to enable at least one vehicle to follow a lead vehicle to travel to a final destination.)
[…] wherein the specific distance (L) varies according to a driving situation., (“The navigation assistance program 66 determines a probability that the lead vehicle and the following vehicles can maintain the distance between the vehicles during traversal of the traffic obstacle based on the determined factors of step 206 and real time data such as current speed of the vehicles and traffic conditions” (Rodriguez: Detailed Description – 50th paragraph) Examiner Note: The examiner is interpreting the distance to vary according to driving situations including traffic conditions encountered.)
Rodriguez does not teach but Sangha teaches:
The cart having the leading and following function of claim 9, wherein the control unit (900) controls the driving unit (200):, (“the controller 170 may control the operation of the vehicle 1 to correspond to the input information.” (Sangha: Description – 80th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the controller to control the driving unit based on its direct connection in FIG. 1.)
[…] and when an external stop button is activated; […], (“Traffic signals may be transmitted to the driver through traffic lights, traffic signs or road surfaces. For example, the traffic signal may be a Go or Stop signal of a vehicle or a pedestrian output from a traffic light.” (Sangha: Description – 148th paragraph))
[…] when the distance with the following subject registered on the movement trajectory becomes equal to or greater than a specific distance (L), […], (“The distance G2 between the follower vehicle 1213, the distance G3 between the follower vehicle 1213 and the follower vehicle 1214, and the distance G4 between the follower vehicle 1214 and the vehicle 1 may be calculated. In this case, the distances between the vehicles G1, G2, G3, and G4 may all be equal to or greater than a preset safety distance” (Sangha: Description – 252nd paragraph, FIG. 1, 13))
[…] and when a recognition failure elapsing time (tin~) measured […], (“the radar 201 may measure the time of electromagnetic waves reflected and returned by any one object, and acquire information related to a distance, a direction, an altitude, etc. of the corresponding object.” (Sangha: Description – 124th paragraph, FIG. 2) Examiner Note: The examiner is interpreting the recognition to be between the radar and objects in this case. Furthermore, the examiner is interpreting the recognition failure elapsing time to be the time of electromagnetic waves reflected and returned by any one object where the radar has not received/detected object information yet.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Rodriguez with these above aforementioned teachings from Sangha in order to create a safe and user-friendly cart navigation system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Rodriguez’s traffic navigation system for a lead vehicle and associated following vehicles with Sangha’s vehicle and control method in order to “increase the safety and convenience of the user using the vehicle” (Sangha: Description – 4th paragraph). Doing so, “the driver's convenience can be increased, and the efficiency of transportation can be increased” (Sangha: Description – 7th paragraph), therefore promoting a safer, more efficient, and user-friendly navigation system.
Rodriguez in view of Sangha does not teach but Lutz teaches:
[…] in the stop mode […], (“If the threshold values are not reached or exceeded, a safe driving mode of the following vehicle is activated according to the invention.” (Lutz: Description – 26th paragraph) Lutz further mentions the safe driving mode as the stop mode and states “In particular, in the safe driving mode, the speed of the vehicle can be reduced, possibly until the vehicle stops at a suitable location.” (Lutz: Description – 26th paragraph) Examiner Note: The examiner is interpreting the safe driving mode to be the stop mode in this case. Furthermore, the examiner is interpreting the exceeded threshold value to be the maximum velocity in this case.)
[…] when no more trajectory to move remains, […], (“a construction site or a barrier in an accident can lead to the need to resort to a different lane and the alternative route is no longer rated as automatically mobile.” (Lutz: Description – 26th paragraph))
[…] in the standby mode […], (“If the threshold values are not reached or exceeded, a safe driving mode of the following vehicle is activated according to the invention.” (Lutz: Description – 26th paragraph) Lutz further mentions the safe driving mode as the standby mode and states “In particular, in the safe driving mode, the speed of the vehicle can be reduced, possibly until the vehicle stops at a suitable location.” (Lutz: Description – 26th paragraph) Examiner Note: The examiner is interpreting the safe driving mode to be the standby mode in this case. Furthermore, the examiner is interpreting the exceeded threshold value to be the predetermined acceleration in this case.)
[…] is equal to or greater than a predefined maximum waiting time (tin,,threshold); […], (“greater or lesser time interval” (Lutz: Description – 76th paragraph) Examiner Note: The examiner is interpreting the time interval to be the maximum waiting time in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Rodriguez in view of Sangha with these above aforementioned teachings from Lutz in order to create an efficient and safe cart navigation system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Rodriguez’s traffic navigation system for a lead vehicle and associated following vehicles with Lutz’s method and system for automatically controlling a follower vehicle with a scout vehicle in order to “to increase efficiency and safety in transport and logistics, especially in the transport of goods, but also in the passenger transport industry” (Lutz: Description – 2nd paragraph). Combining both Rodriguez and Lutz would introduce “a high degree of redundancy” (Lutz: Description – 2nd paragraph), therefore creating a safer navigation system and transportation model.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667